Citation Nr: 0333543	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  98-08 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to an initial evaluation in excess of 60 
percent for diabetes mellitus.

2. Entitlement to an initial evaluation in excess of 30 
percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk


INTRODUCTION

The veteran served on active duty from July 1985 to February 
1997.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York that, inter alia, granted service connection and 
assigned initial 20 and 0 percent ratings for diabetes 
mellitus and migraine headaches, respectively, effective 
February 8, 1997.  The veteran filed a notice of disagreement 
with the assigned ratings in April 1998, the RO issued a 
statement of the case in May 1998, and the veteran filed a 
substantive appeal in June 1998.  

By rating decision in December 1999, the RO increased the 
initial evaluations assigned to 60 percent for diabetes 
mellitus and to 30 percent for migraine headaches.  The 
veteran continued his appeal for higher ratings.  

In December 1999, the veteran offered testimony during a 
hearing before RO personnel; a transcript of the hearing is 
of record.

Because the veteran's appeal involves question as to the 
propriety of the initial ratings assigned following grants of 
service connection for diabetes mellitus and for migraine 
headaches, the Board has characterized the issues in 
accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999), as explained below.

In correspondence dated in June 2003, the veteran withdrew 
his appeal as to additional issues that were a part of the 
current appeal:  entitlement to service connection for low 
back condition, entitlement to service connection for 
bilateral knee conditions, and entitlement to an initial 
compensable evaluation for chronic left ankle strain; 
therefore, these issues are no longer on appeal, and the 
appeal is limited to the two issues noted on the title page.

The Board's decision on the claim for an initial rating in 
excess of 60 percent for diabetes mellitus is set forth 
below; however, the claim for an initial rating in excess of 
30 percent for migraine headaches is addressed in the remand 
following the decision.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for an initial rating in excess of 60 
percent for diabetes mellitus. 

2.  The totality of the evidence suggests that, since the 
February 8, 1977 effective date of the grant of service 
connection, the veteran's service-connected diabetes mellitus 
has required the use of dosages of injectable insulin at 
least four times daily and a visit to his VA provider at 
least once a week on an informal basis.  The clinical 
evidence shows that the diabetes requires regulation of 
activities, results in episodes of hypoglycemic reactions, 
and causes fluctuations in the veteran's weight.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for a 100 percent disability rating for diabetes 
mellitus are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.119, 
Diagnostic Code 7913 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and in view of the 
Board's favorable disposition of the claim for a higher 
initial rating for diabetes mellitus, the Board finds all 
notification and development actions needed to fairly 
adjudicate that claim have been accomplished.  

I. Factual Background

Service medical records show that the veteran was treated for 
diabetes mellitus.  A record of February 1995 reported that 
the veteran was diagnosed with a new onset of diabetes 
mellitus, probably type II and status post diabetic 
ketoacidosis.  The veteran's insulin was increased to ten 
units in the morning and ten units in the evening and he was 
placed on limited duty for six months with limitations to 
include prolonged lifting or standing, no ship board duty, 
excessive walking or deployment.  A record of October 1996 
reported that the veteran was diagnosed with diabetes 
mellitus; medically unacceptable in accordance with AR 40-
501, 3-11d.  

In a statement from the veteran dated June 1999, he reported 
that he was taking four to five shots of insulin a day, he 
was on a restricted diet, had frequent fatigue, was 
restricted from using heavy machinery, and had markedly 
decreased strength.

During the December 1999 RO hearing, the veteran reported 
that he had been hospitalized twice for his diabetes and had 
been on several diets trying to regulate his sugar. The 
veteran reported that he had continued to lose weight, used 
to weigh between 165 and 175 pounds but now weighed 150 
pounds.  He also reported that he saw his doctor twice a 
month and has been on insulin since his discharge from 
service. The veteran reported that he took five injections a 
day and his activities were restricted in that he could not 
play with his children and had to curtail heavy lifting at 
work.   He also reported that he had mood swings, consistent 
weakness and fluctuation in weight when his diabetes was high 
or low.     

In January 2002, a VA examiner reported that the veteran was 
in his care for type I diabetes mellitus and that he had two 
severe episodes of hypoglycemia the prior year during which 
he lost consciousness.  In November 2002, the same VA 
examiner stated that the veteran had several episodes of 
severe hypoglycemia during which he lost consciousness and he 
recently had an episode while driving his car and several 
episodes of hypoglycemia at work.  

On VA examination in February 2003, the veteran reported a 
history of type I diabetes mellitus; the examiner also 
diagnosed type I diabetes mellitus.   The examiner commented 
that the veteran's diabetes was extremely labile and very 
difficult to control and he got far too many hypoglycemic 
episodes particularly at work.  He commented that the veteran 
was unable to drive anymore because of frequent hypoglycemic 
episodes and stressors rapidly raised his blood sugar.  The 
examiner reported that the veteran's endocrinologist had 
already placed the veteran on considerable restrictions at 
work, including not lifting heavy objects.  The examiner 
reported that unless the brittleness of the veteran's 
diabetes improved with treatment, he may require further 
restriction of his activities and 100 percent rating.

VA treatment reports from February 1995 to May 2003 reflect 
that the veteran was treated for diabetes mellitus and 
hypoglycemia, and reflect fluctuating symptoms of weight loss 
with trouble putting on weight, and nervousness and 
irritability; the records are generally negative for 
difficulty sleeping, increased sweating, muscle weakness, 
negative tremors, eye symptoms and change in hair and skin.  
A May 2003 treatment record shows that the veteran had been 
treated for type I diabetes mellitus.  The examiner reported 
that the veteran was on at least four insulin shots per day, 
with adjustment of each dose based on his home glucose 
reading at that time.  VA treatment reports from August 2001 
and June 2003 show that the veteran visited the emergency 
room several times for hypoglycemia episodes.


II.  Analysis

The veteran is seeking an increased initial evaluation for 
his service-connected diabetes mellitus.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2003).

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (2003); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where the question for 
consideration is propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  As the issue in 
this case involves a rating assigned in connection with a 
grant of service connection, the Board will follow the 
guidance of the Fenderson case in adjudicating the claim.

Under the criteria of Diagnostic Code 7913, a 10 percent 
disability rating is appropriate where diabetes mellitus is 
manageable by restricted diet only.  A 20 percent rating is 
appropriate for insulin and restricted diet, or oral 
hypoglycemic agent and restricted diet.  A 40 percent 
disability rating is appropriate for insulin, restricted 
diet, and regulation of activities.  A 60 percent rating is 
appropriate for insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent rating is appropriate for more than 
one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2003).

As the above-cited evidence indicates, since at least 1999, 
the veteran has asserted that he requires at least four 
insulin injections a day and that his activities are 
restricted in that he cannot play with his children and has 
had to curtail heavy lifting at work.  On VA examination of 
February 2003, the examiner commented that the veteran's 
diabetes was extremely labile and very difficult to control 
and he got far too many hypoglycemic episodes particularly at 
work.  He also commented that the veteran was unable to drive 
anymore because of frequent hypoglycemic episodes and 
stressors rapidly raised his blood sugar.  While the veteran 
does not have at least three hospitalizations per year, VA 
treatment reports from August 2001 and June 2003 show that 
the veteran visited the emergency room several times for 
hypoglycemia episodes, and he has reported weekly visits to 
VA examiner for his diabetes.  Additionally, although the 
veteran does not have progressive loss of weight, he has been 
seen several times by a VA examiner who has reported definite 
fluctuations in the veteran's weight.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 
38 C.F.R. § 3.102.  Considering the totality of the 
evidence-to include both the medical evidence of record, and 
the veteran's assertions-the Board finds that, 
notwithstanding the fact that the veteran continues to be 
employed, the criteria for the 100 percent evaluation for 
diabetes mellitus have substantially been met.  Given that 
fact, and resolving all reasonable doubt in the veteran's 
favor, the Board finds that the criteria for the maximum, 100 
percent rating for diabetes mellitus have been met since the 
February 8, 1997 effective date of the grant of service 
connection. 


ORDER

A 100 percent disability rating for diabetes mellitus is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.


REMAND

As noted previously, pertinent sections of the VCAA and its 
implementing regulations establish, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 
3.159.  

The record does not include any correspondence from the RO 
specifically addressing the VCAA notice and duty to assist 
provisions as they pertain to claim for an initial rating in 
excess of 30 percent for migraine headaches, the only claim 
remaining on appeal.  Particularly, there is no document that 
satisfies the duty, imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), requiring the department to explain 
what evidence will be obtained by whom (see Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002)) or that advises the veteran of the 
statutory one year period for responding to a VA request for 
information and/or evidence.  See 38 U.S.C.A. § 5103(b);  
Paralyzed Veterans of America (PVA) v. Secretary of Veterans 
Affairs (Secretary), No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).  Action by the RO is required to 
satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

After providing the required notice, the RO must attempt to 
obtain and associate with the claims file evidence from any 
source(s) identified by the veteran, following the procedures 
prescribed in 38 C.F.R. § 159 (2003).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim remaining on appeal.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA, and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim 
remaining on appeal.  The letters should 
include a summary of the evidence 
currently of record and specific notice as 
to the type of evidence necessary to 
substantiate his claim.

To ensure that the duty to notify the 
veteran of what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that he provide 
sufficient information to enable it to 
obtain any pertinent evidence not 
currently of record, and assurance that 
the RO will attempt to obtain the evidence 
if sufficient information and/or evidence 
is provided.  The RO's letter should also 
invite the veteran and his representative 
to submit any pertinent evidence in the 
veteran's possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO's letter 
must clearly explain that the veteran has 
a full one-year period for response 
(unless this right is waived, in writing).

2.  After receiving the veteran's 
response, the RO should assist the 
veteran in obtaining any identified 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. § 5103(West 2002), and any 
other applicable legal precedent. 

5.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim on appeal in 
light of all pertinent evidence and legal 
authority.  

6.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental statement of the 
case (to include clear reasons and bases 
for the RO's determinations) and afford 
them an appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 







directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals
	


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



